Citation Nr: 1755349	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-00 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, schizophrenia, posttraumatic stress disorder (PTSD), mood disorder, and anxiety disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971 and from December 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2016, the Board reopened a claim for service connection for headaches and remanded the matter for further development.  In March 2017, the RO granted service connection for migraine headaches.  Therefore, the issue of entitlement to service connection for headaches is no longer on appeal.

The Veteran testified before the undersigned in a March 2016 video conference Board hearing.  A hearing transcript is of record.

The Veteran is unrepresented.


FINDINGS OF FACT

1.  In May 2016, the Board granted service connection for anxiety disorder, which the RO fulfilled in a June 2016 rating decision.
	
2.  A March 2017 Supplemental Statement of the Case (SSOC) denying entitlement to service connection for a psychiatric disorder was furnished in error.







CONCLUSION OF LAW

The criteria for dismissal of the claim for entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, schizophrenia, PTSD, mood disorder, and anxiety disorder, are met.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2016, the Board reopened the Veteran's claim for service connection for PTSD.  The scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board thus recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, schizophrenia, PTSD, mood disorder, and anxiety disorder.  The Board then granted service connection for anxiety disorder based upon the evidence of record.  The RO implemented the grant in a June 2016 rating decision.

As the Veteran's claim for service connection for an acquired psychiatric disorder claim encompassed a claim for anxiety disorder pursuant to Clemons, the issue should have been removed from appellate status upon the Board's grant of service connection for anxiety disorder.  Nevertheless, the RO generated a March 2017 SSOC reflecting a continued denial of service connection for an acquired psychiatric disorder and returned the case to the Board.  The March 2017 SSOC was furnished in error.  The Board's May 2016 grant of service connection for anxiety disorder, implemented by the RO's June 2016 rating decision, remains in effect as a full grant of benefits previously sought.

Consequently, no case or controversy remains within the Board's jurisidiction.  See 38 U.S.C. §§ 7104, 7105; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The appeal is dismissed as moot.


ORDER

The claim for entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, schizophrenia, posttraumatic stress disorder (PTSD), mood disorder, and anxiety disorder, is dismissed as moot.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


